DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Amendment
The Applicant’s amendments filed on 04/12/2021 have been acknowledged and entered for consideration. Claim 21 has been cancelled and claim 22 has been newly added. Claims 1-11, 13-20, 22 are pending in the current Application. The Applicants amendments are in response to the Final Office Action mailed on 02/10/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1) and further in view of Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS).

Regarding claim 1 (Currently Amended), Pranger et al. teach a method, comprising: 
generating, by a computer device (Fig. 12, reference numeral 1200), a baseline emotive state of a first user (Figs. 3, 4A-C; [0063]-[0064]; It teaches the feedback system 104 determines a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client. Which means it compares the facial expression and/or voice expression against a baseline metric of the corresponding client); 
generating, by the computer device, a baseline emotive state of a second user (Figs. 3, 4A-C; [0063]-[0064]; It teaches the feedback system 104 determines a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client. Which means it compares the facial expression and/or voice expression against a baseline metric of the corresponding client); 
determining, by the computer device, a current emotive state of the first user during a current video conference between the first user and the second user ([0059]-[0061]; Figs. 3, 4A-C; It shows two client devices 206 and 210 initiate a video conferencing session 302, wherein the video raw data 304 of the first client device is sent as a current emotive state of the first client 104 of the server 102 as explained in [0065], where an Emotion Positivity Score (EPS) is an indication of the emotive state of the first client); 
determining, by the computer device, a current emotive state of the second user during the current video conference ([0059]-[0061]; Figs. 3, 4A-C; It shows two client devices 206 and 210 initiate a video conferencing session 302, wherein the video raw data 306 of the second client device is sent as a current emotive state of the second client to the emotive recognition and feedback system 104 of the server 102 as explained in [0065], where an Emotion Positivity Score (EPS) is an indication of the emotive state of the second client); 
suggesting, by the computer device, a behavioral adjustment to the first user based on comparing the baseline emotive state of the first user, the current emotive state of the first user, the baseline emotive state of the second user, and the current emotive state of the second user ([0063]-[0066]; Figs. 3, 4A-C; It teaches the emotive recognition and feedback system 104 performs an analysis step in 308 based on the emotive states of both the clients and sends out a feedback to first client at step 310 with appropriate support suggestion to modify the emotive state as described in [0060], L15-27. See also [0073]-[0077] for detailed suggestion process based on participating users’ emotive states).
Although, Pranger et al. teach determining a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client, but it does not explicitly teach generating and comparing current emotional states against baseline or reference emotional states.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches generating and comparing current emotional states against baseline or reference (Kim et al.; Fig. 5; [0054], L9-18; [0057], L1-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Kim et al's usage of generating and comparing current emotive state against a baseline or reference emotive state to determine an user’s emotive state, because it improves the recognition performance of the facial expression compared to the traditional pixel based comparison (Kim et al.; [0058]).
Additionally, Pranger et al. or Kim et al. do not explicitly teach having an opt-out or opt-in option in the behavioral suggestion system through a user interface.
However, Chandrasekaran et al. teach s system in the same field of endeavor (Abstract), where it teaches an option for participants to opt-out of the system if they prefer to (Chandrasekaran et al.; [0312]) through an user interface (Chandrasekaran et al.; Fig. 11, reference numeral 1118).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Kim et al’s invention of facial recognition by generating reference facial image to include Chandrasekaran et al's opt-in and opt-out options, because it helps the participants ensure the privacy of their user data (Chandrasekaran et al.; [0312]).

Regarding claim 8 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 1, wherein the suggesting comprises transmitting data to a user device that causes the user device to display the suggested behavioral adjustment in a user interface of the current video conference (Pranger et al.; [0147]-[0148]; Fig. 11, reference numeral 1140).  

Regarding claim 9 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 8, further comprising suggesting another behavioral adjustment to the second user based on the comparing the baseline emotive state of the first user, the current emotive state of the first user, the baseline emotive state of the second user, and the current emotive state of the first user (Pranger et al.; Fig. 3; [0142]; It teaches after providing feedback/recommendation for a current segment, it analyzes a subsequent segment of the video chat communication between the first and the second client and provides a subsequent feedback/recommendation based on the data analysis of the subsequent segment).  

Regarding claim 10 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 9, wherein the suggesting the other behavioral adjustment to the second user comprises transmitting data to another user device that causes the other user device to display the other suggested behavioral adjustment in another user interface of the current video conference (Pranger et al.; Fig. 3; [0142]; It teaches after providing feedback/recommendation for a current segment, it analyzes a subsequent segment of the video chat communication between the first and the second client and provides a subsequent feedback/recommendation based on the data analysis of the subsequent segment which is displayed in the graphical user interface of the first client device).  

Claims 11, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1) and further in view of Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS).

Regarding claim 11 (Currently Amended), Pranger et al. teach a system comprising a computer readable storage medium having program instructions embodied therewith (Fig. 12; [0162]-[0164]), the program instructions executable by a computer device to cause the computer device to: 
generate a first baseline emotive state of a first user (Figs. 3, 4A-C; [0063]-[0064]; It teaches the feedback system 104 determines a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client. Which means it compares the facial expression and/or voice expression against a baseline metric of the corresponding client); 
generate a second baseline emotive state of a second user (Figs. 3, 4A-C; [0063]-[0064]; It teaches the feedback system 104 determines a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client. Which means it compares the facial expression and/or voice expression against a baseline metric of the corresponding client); 
determine a current emotive state of the first user during a current video conference between the first user and the second user ([0059]-[0061]; Figs. 3, 4A-C; It shows two client devices 206 and 210 initiate a video conferencing session 302, wherein the video raw data 304 of 104 of the server 102 as explained in [0065], where an Emotion Positivity Score (EPS) is an indication of the emotive state of the first client); 
determine a current emotive state of the second user during the current video conference ([0059]-[0061]; Figs. 3, 4A-C; It shows two client devices 206 and 210 initiate a video conferencing session 302, wherein the video raw data 306 of the second client device is sent as a current emotive state of the second client to the emotive recognition and feedback system 104 of the server 102 as explained in [0065], where an Emotion Positivity Score (EPS) is an indication of the emotive state of the second client);
suggest a behavioral adjustment to the first user based on comparing the first baseline emotive state of the first user, the current emotive state of the first user, the second baseline emotive state of the second user, and the current emotive state of the second user ([0063]-[0066]; Figs. 3, 4A-C; It teaches the emotive recognition and feedback system 104 performs an analysis step in 308 based on the emotive states of both the clients and sends out a feedback to first client at step 310 with appropriate support suggestion to modify the emotive state as described in [0060], L15-27. See also [0073]-[0077] for detailed suggestion process based on participating users’ emotive states).
Although, Pranger et al. teach determining a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client, but it does not explicitly teach generating and comparing current emotional states against baseline or reference emotional states.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches generating and comparing current emotional states against baseline or reference (Kim et al.; Fig. 5; [0054], L9-18; [0057], L1-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Kim et al's usage of generating and comparing current emotive state against a baseline or reference emotive state to determine an user’s emotive state, because it improves the recognition performance of the facial expression compared to the traditional pixel based comparison (Kim et al.; [0058]).
Pranger et al. or Kim et al. also do not explicitly teach generating the first baseline emotive state of the first user comprises determining first respective average values of plural emotional components by performing emotive analysis of audio data of the first user and body language analysis of video data of the first user from plural video conferences in which the first user previously participated; and the generating the second baseline emotive state of the second user comprises determining second respective average values of the plural emotional components by performing emotive analysis of audio data of the second user and body language analysis of video data of the second user from plural video conferences in which the second user previously participated.
However, Shaburov et al. teach a system in the same field of endeavor (Abstract), where it teaches generating the first baseline emotive state of the first user comprises determining first respective average values of plural emotional components by performing emotive analysis of audio data of the first user and body language analysis of video data of the first user from plural video conferences in which the first user previously participated (Shaburov et al.; In [0009], it teaches acquiring the reference facial parameters for the body [0013], it teaches acquiring reference speech expression for the audio data analysis and thereafter combining the two analysis together to generate a work quality parameter of a first user); and the generating the second baseline emotive state of the second user comprises determining second respective average values of the plural emotional components by performing emotive analysis of audio data of the second user and body language analysis of video data of the second user from plural video conferences in which the second user previously participated (Shaburov et al.; In [0009], it teaches acquiring the reference facial parameters for the body language analysis and in [0013], it teaches acquiring reference speech expression for the audio data analysis and thereafter combining the two analysis together to generate a work quality parameter of a second user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Shaburov et al's usage of comparing current emotive state against a baseline or reference emotive state to determine an user’s emotive state, because it helps generate the at least one work quality parameter of the individual (Shaburov et al.; [0013]), wherein this work quality parameter can indicate an overall psychological or emotional status of the individual and can be used to judge/suggest whether the individual was effective or non-effective, whether or not he acted positively with customers (Shaburov et al.; [0104]).
Additionally, Pranger et al. or Kim et al. or Shaburov et al. do not explicitly teach having an opt-out or opt-in option in the behavioral suggestion system through a user interface.
However, Chandrasekaran et al. teach s system in the same field of endeavor (Abstract), where it teaches an option for participants to opt-out of the system if they prefer to (Chandrasekaran et al.; [0312]) through an user interface (Chandrasekaran et al.; Fig. 11, reference numeral 1118).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Kim et al’s invention of facial recognition by generating reference facial image to include Chandrasekaran et al's opt-in and opt-out options, because it helps the participants ensure the privacy of their user data (Chandrasekaran et al.; [0312]).

Regarding claim 13 (Previously Presented), Pranger et al., Kim et al., Shaburov et al. and Chandrasekaran et al. teach the system of claim 11, wherein: 
the determining the current emotive state of the first user comprises emotive analysis of audio data of the first user and body language analysis of video data of the first user from the current video conference (Pranger et al.; [0061], L12-21; It teaches that the emotive recognition and feedback system 104 captures both video and audio data from the first user to analyze and provide feedback/recommendation to the first user in real-time); and 
the determining the current emotive state of the second user comprises emotive analysis of audio data of the second user and body language analysis of video data of the second user from the current video conference (Pranger et al.; [0061], L12-21; It teaches that the emotive recognition and feedback system 104 captures both video and audio data from the second user to analyze and provide feedback/recommendation to the second user in real-time).  

Regarding claim 18 (Currently Amended), Pranger et al. teach a system comprising: 
a processor, a computer readable memory, and a computer readable storage medium (Fig. 12; [0162]-[0164]); 
program instructions to generate a first baseline emotive state of a first user (Figs. 3, 4A-C; [0063]-[0064]; It teaches the feedback system 104 determines a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client. Which means it compares the facial expression and/or voice expression against a baseline metric of the corresponding client); 
program instructions to generate a second baseline emotive state of a second user (Figs. 3, 4A-C; [0063]-[0064]; It teaches the feedback system 104 determines a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client. Which means it compares the facial expression and/or voice expression against a baseline metric of the corresponding client); 
program instructions to determine a current emotive state of the first user during a current video conference between the first user and the second user ([0059]-[0061]; Figs. 3, 4A-C; It shows two client devices 206 and 210 initiate a video conferencing session 302, wherein the video raw data 304 of the first client device is sent as a current emotive state of the first client to the emotive recognition and feedback system 104 of the server 102 as explained in [0065], where an Emotion Positivity Score (EPS) is an indication of the emotive state of the first client);
program instructions to determine a current emotive state of the second user during the current video conference ([0059]-[0061]; Figs. 3, 4A-C; It shows two client devices 206 and 210 initiate a video conferencing session 302, wherein the video raw data 306 of the second client 104 of the server 102 as explained in [0065], where an Emotion Positivity Score (EPS) is an indication of the emotive state of the second client);
program instructions to suggest a behavioral adjustment to the first user based on comparing the first baseline emotive state of the first user, the current emotive state of the first user, the second baseline emotive state of the second user, and the current emotive state of the second user ([0063]-[0066]; Figs. 3, 4A-C; It teaches the emotive recognition and feedback system 104 performs an analysis step in 308 based on the emotive states of both the clients and sends out a feedback to first client at step 310 with appropriate support suggestion to modify the emotive state as described in [0060], L15-27. See also [0073]-[0077] for detailed suggestion process based on participating users’ emotive states), 
the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Fig. 12; [0162]-[0164]).  
Although, Pranger et al. teach determining a change in facial expression, e.g., head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, etc. and change in voice tone, loudness, tempo, quality, etc. for each client, but it does not explicitly teach generating and comparing current emotional states against baseline or reference emotional states.
However, Kim et al. teach a system in the same field of endeavor (Abstract), where it teaches generating and comparing current emotional states against baseline or reference emotional states to determine an emotive state of an user (Kim et al.; Fig. 5; [0054], L9-18; [0057], L1-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state Kim et al's usage of generating and comparing current emotive state against a baseline or reference emotive state to determine an user’s emotive state, because it improves the recognition performance of the facial expression compared to the traditional pixel based comparison (Kim et al.; [0058]).
Pranger et al. or Kim et al. also do not explicitly teach generating the first baseline emotive state of the first user comprises determining first respective average values of plural emotional components by analyzing plural video conferences in which the first user previously participated; the generating the baseline emotive state of the second user comprises determining second respective average values of the plural emotional components by analyzing plural video conferences in which the second user previously participated.
However, Shaburov et al. teach a system in the same field of endeavor (Abstract), where it teaches generating the first baseline emotive state of the first user comprises determining first respective average values of plural emotional components by analyzing plural video conferences in which the first user previously participated (Shaburov et al.; In [0009], it teaches acquiring the reference facial parameters for the body language analysis and in [0013], it teaches acquiring reference speech expression for the audio data analysis and thereafter combining the two analysis together to generate a work quality parameter of a first user); the generating the baseline emotive state of the second user comprises determining second respective average values of the plural emotional components by analyzing plural video conferences in which the second user previously participated (Shaburov et al.; In [0009], it teaches acquiring the reference facial parameters for the body language analysis and in [0013], it teaches acquiring reference speech expression for the audio data analysis and thereafter combining the two analysis together to generate a work quality parameter of a second user).
Pranger et al’s invention of emotive state determination of users participating in a video conference to include Shaburov et al's usage of comparing current emotive state against a baseline or reference emotive state to determine an user’s emotive state, because it helps generate the at least one work quality parameter of the individual (Shaburov et al.; [0013]), wherein this work quality parameter can indicate an overall psychological or emotional status of the individual and can be used to judge/suggest whether the individual was effective or non-effective, whether or not he acted positively with customers (Shaburov et al.; [0104]).
Additionally, Pranger et al. or Kim et al. or Shaburov et al. do not explicitly teach having an opt-out or opt-in option in the behavioral suggestion system through a user interface.
However, Chandrasekaran et al. teach s system in the same field of endeavor (Abstract), where it teaches an option for participants to opt-out of the system if they prefer to (Chandrasekaran et al.; [0312]) through an user interface (Chandrasekaran et al.; Fig. 11, reference numeral 1118).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Kim et al’s invention of facial recognition by generating reference facial image to include Chandrasekaran et al's opt-in and opt-out options, because it helps the participants ensure the privacy of their user data (Chandrasekaran et al.; [0312]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Shaburov et al. (US PGPub 2015/0193718 A1).

Regarding claim 2 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 1.
But, Pranger et al., Kim et al. and Chandrasekaran et al. do not explicitly teach generating the baseline emotive state of the first user comprises emotive analysis of audio data of the first user and body language analysis of video data of the first user from the plural video conferences in which the first user participated; and the generating the baseline emotive state of the second user comprises emotive analysis of audio data of the second user and body language analysis of video data of the second user from the plural video conferences in which the second user participated.
However, Shaburov et al. teach a system in the same field of endeavor (Abstract), where it teaches generating the baseline emotive state of the first user comprises emotive analysis of audio data of the first user and body language analysis of video data of the first user from the plural video conferences in which the first user participated (Shaburov et al.; In [0009], it teaches acquiring the reference facial parameters for the body language analysis and in [0013], it teaches acquiring reference speech expression for the audio data analysis and thereafter combining the two analysis together to generate a work quality parameter of a first user); and 
the generating the baseline emotive state of the second user comprises emotive analysis of audio data of the second user and body language analysis of video data of the second user from the plural video conferences in which the second user participated (Shaburov et al.; In [0009], it teaches acquiring the reference facial parameters for the body language analysis and in [0013], it teaches acquiring reference speech expression for the audio data analysis and thereafter combining the two analysis together to generate a work quality parameter of a second user).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Kim et al’s invention of facial recognition by generating reference facial image to include Shaburov et al's usage of both audio and video data of the user, because it improves emotion recognition (Shaburov et al.; [0005], L13-15).

Regarding claim 3 (Original), Pranger et al., Kim et al., Chandrasekaran et al. and Shaburov et al. teach the method of claim 2, wherein: 
the determining the current emotive state of the first user comprises emotive analysis of audio data of the first user and body language analysis of video data of the first user from the current video conference (Pranger et al.; [0061], L12-21; It teaches that the emotive recognition and feedback system 104 captures both video and audio data from the first user to analyze and provide feedback/recommendation to the first user in real-time); and 
the determining the current emotive state of the second user comprises emotive analysis of audio data of the second user and body language analysis of video data of the second user from the current video conference (Pranger et al.; [0061], L12-21; It teaches that the emotive 104 captures both video and audio data from the second user to analyze and provide feedback/recommendation to the second user in real-time).  

Claims 4, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Kamei (US PGPub 2005/0201595 A1).

Regarding claim 4 (Currently Amended), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 1.
But they do not explicitly teach using a discriminant function model using co-variance values of a co-variance matrix.
However, Kamei teaches a system in the same field of endeavor (Abstract), where it teaches using a discriminant function model using co-variance values of a co-variance matrix (Kamei; [0005], [0068]-[0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Kamei’s usage of a discriminant function model using co-variance values of a co-variance matrix, because facial feature description data obtained in this manner is compact in description length but exhibits high recognition performance (Kamei; [0227]).

22 (New), Pranger et al., Kim et al., Chandrasekaran et al. and Kamei teach the method of claim 4, further comprising identifying clustering around emotive traits of the first user and emotive traits of the second user by plotting the co-variance values (Kamei; Fig. 1; [0066]-[0069]; It teaches how the two covariant matrices corresponding to two input image feature vectors are combined to generate a discriminant function model to identify patterns within each class of the covariant matrices).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Benedetto (US PGPub 2018/0286070 A1).

Regarding claim 5 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 1, wherein the comparing comprises:
determining a first delta based on the baseline emotive state of the first user and the current emotive state of the first user (Kim et al.; [0064]; It teaches determining a first comparison result between the input image and a first reference image); 
determining a second delta based on the baseline emotive state of the second user and the current emotive state of the second user (Kim et al.; [0064]; It teaches determining a second comparison result between the input image and a second reference image).
Kim et al. teach in [0064] that the two comparison results are fed into the recognizer which recognizes the facial expression, but it does not explicitly teach comparing the first delta and the second delta. 
However, Benedetto teach a system in the same field of endeavor ([0029]), where it teaches comparing two delta values to determine a user’s engagement level with a VR system (Benedetto; [0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Benedetto's usage of comparison of two delta differences, because it helps in determining relative levels of engagement of first and second users when they are interacting with each other (Benedetto; [0070]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Moudy et al. (US Pat 9,336,268 B1).

Regarding claim 6 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 1, wherein: 
the comparing results in a value (Pranger et al.; [0060], L1-10; [0066], L1-10; It is understood from these disclosures that the comparison results in discrete values).
Pranger et al., in [0066], teach threshold based emotive suggestion, but it does not explicitly teach suggesting a first behavioral adjustment when the value is in a first range; and suggesting a second behavioral adjustment when the value is in a second range.
However, Moudy et al. teach a system in the same field of endeavor (Abstract) where it teaches suggesting a first behavioral adjustment when the value is in a first range; and suggesting a second behavioral adjustment when the value is in a second range (Moudy et al.; Col 48, L48-63; it teaches multiple thresholds, meaning multiple value ranges, based on which the system suggests different adjustment in emotion to the users).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Shaburov et al’s invention of emotive state recognition of users in a workforce to include Moudy et al's usage of multiple thresholds based suggestion, because it helps identifying positive or negative trends or recent changes in a user sentiment within the eLearning system (Moudy et al.; Col 49, L1-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Pettinelli et al. (US PGPub 2005/0246165 A1) (Disclosed in IDS).

Regarding claim 7 (Original), Pranger et al., Kim et al. and Chandrasekaran et al. teach the method of claim 1.
Pranger et al., Kim et al. and Chandrasekaran et al. do not explicitly teach determining a success of the suggested behavioral adjustment and updating a learning model based on the determined success.
However, Pettinelli et al. teach a system in the same field of endeavor (Abstract), where it teaches a learning model that employs suggestion or recommendation for the next action based on the difference between the current interaction and desired interaction and with the behavioral model/HMM/influence model as shown in Fig. 5 and described in [0069]-[0071]. Similar model is shown in Fig. 4 and described in [0066]-[0067] which is incorporated with the machine-learning model of Fig. 5.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Shaburov et al’s invention of emotive state recognition of users in a workforce to include Pettinelli et al's usage of machine learning model, because it helps the system attaining higher cohesiveness among the agents in a network while dealing with the customers (Pettinelli et al.; [0074]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Kamei (US PGPub 2005/0201595 A1).

14 (Previously Presented), Pranger et al., Kim et al., Shaburov et al. and Chandrasekaran et al. teach the system of claim 11.
But they so not explicitly teach using a discriminant function model using co-variance values of a co-variance matrix.
However, Kamei teaches a system in the same field of endeavor (Abstract), where it teaches using a discriminant function model using co-variance values of a co-variance matrix (Kamei; [0005], [0068]-[0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Kamei’s usage of a discriminant function model using co-variance values of a co-variance matrix, because facial feature description data obtained in this manner is compact in description length but exhibits high recognition performance (Kamei; [0227])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Benedetto (US PGPub 2018/0286070 A1).

Regarding claim 15 (Previously Presented), Pranger et al., Kim et al., Shaburov et al. and Chandrasekaran et al. teach the system of claim 11, wherein the comparing comprises: 
determining a first delta of a particular one of the plural emotional components based on the first baseline emotive state of the first user and the current emotive state of the first user (Pranger et al.; Figs. 4C, 5; Fig. 4C shows plurality of emotional components for each user on the vertical and horizontal columns along with each component’s EPS score for each user. As shown in Fig. 5, the behavioral feedback (intersection of vertical and horizontal column according to each user’s emotional state) suggestion is based on the change or delta between the two emotional states of each user, e.g., behavioral feedback of “The problem isn’t with you. Focus on solution” (Fig. 5) corresponding to value “1” (Fig. 4C) is determined based on the change in emotional state of first user from “Joy” (6) to “Surprise” (5) and change in emotional state of second user from “Joy” (6) to “disgust” (2). On the other hand, Kim et al. in [0064], teach determining a first comparison result between the input image and a first reference image. Lastly, Shaburov et al., in Fig. 2; [0038], [0013] teach generating and comparing current emotional states against baseline or reference emotional states to determine an emotive state of a first user, which means it teaches generating a first delta value for the first user from the first comparison); 
determining a second delta of the particular one of the plural emotional components based on the second baseline emotive state of the second user and the current emotive state of the second user (Pranger et al.; Figs. 4C, 5; Fig. 4C shows plurality of emotional components for each user on the vertical and horizontal columns along with each component’s EPS score for each user. As shown in Fig. 5, the behavioral feedback (intersection of vertical and horizontal column according to each user’s emotional state) suggestion is based on the change or delta between the two emotional states of each user, e.g., behavioral feedback of “The problem isn’t with you. Focus on solution” (Fig. 5) corresponding to value “1” (Fig. 4C) is determined based Kim et al. in [0064], teach determining a second comparison result between the input image and a second reference image. Lastly, Shaburov et al., in Fig. 2; [0038], [0013] teach generating and comparing current emotional states against baseline or reference emotional states to determine an emotive state of a second user, which means it teaches generating a second delta value for a second user from the second comparison).
Although, Kim et al. teach in [0064] that the two comparison results are fed into the recognizer which recognizes the facial expression, but it does not explicitly teach comparing the first delta and the second delta. 
However, Benedetto teach a system in the same field of endeavor ([0029]), where it teaches comparing two delta values to determine a user’s engagement level with a VR system (Benedetto; [0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference to include Benedetto's usage of comparison of two delta differences, because it helps in determining relative levels of engagement of first and second users when they are interacting with each other (Benedetto; [0070]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS), Benedetto (US PGPub 2018/0286070 A1)and further in view of Moudy et al. (US Pat 9,336,268 B1).

Regarding claim 16 (Previously Presented), Pranger et al., Kim et al., Shaburov et al., Chandrasekaran et al. and Benedetto teach the system of claim 15, wherein: 
the comparing results in a value (Pranger et al.; [0060], L1-10; [0066], L1-10; It is understood from these disclosures that the comparison results in discrete values). 
Pranger et al., in [0066]), teach threshold based emotive suggestion, and Pranger et al., in particular, show in Fig. 5 different behavioral adjustments which are all different from each other. For example, at least three macro level behavioral adjustments are shown in three shades denoted by 502, 504, and 506, wherein at the micro level, the suggested behavioral changes are shown in each rectangular box, e.g., “Nod-they need to know you’re listening” or “Demonstrate interest” or “Take a deep breath”, etc. On the other hand, Pranger et al. also implicitly teach behavioral adjustments based on different range of emotional swings as shown in Figs. 4C and Fig. 5.
However, Pranger et al. do not explicitly teach suggesting a first behavioral adjustment when the value is in a first range; and suggesting a second behavioral adjustment when the value is in a second range; and suggesting a third behavioral adjustment when the value is in a third range; the first range, the second range, and the third range all differ from one another. 
However, Moudy et al. teach a system in the same field of endeavor (Abstract) where it teaches suggesting a first behavioral adjustment when the value is in a first range; and suggesting a second behavioral adjustment when the value is in a second range; and suggesting a third behavioral adjustment when the value is in a third range; the first range, the second range, and the third range all differ from one another (Moudy et al.; Col 48, L48-63; it teaches multiple thresholds, meaning multiple value ranges, based on which the system suggests different adjustment in emotion to the users. Out of the multiple ranges or thresholds and behavioral adjustments, any three maps to the first, second and third categories).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Shaburov et al’s invention of emotive state recognition of users in a workforce to include Moudy et al's usage of multiple thresholds based suggestion, because it helps identifying positive or negative trends or recent changes in a user sentiment within the eLearning system (Moudy et al.; Col 49, L1-10).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS), Benedetto (US PGPub 2018/0286070 A1) and further in view of Pettinelli et al. (US PGPub 2005/0246165 A1) (Disclosed in IDS).

Regarding claim 17 (Previously Presented), Pranger et al., Kim et al., Shaburov et al., Chandrasekaran et al. and Benedetto teach the system of claim 15.
Although, Shaburov et al. teach a machine learning model which gets updated each time a new example (audio/visual) comes up as described in [0101] and [0112], but it does not  to determine a success of the suggested behavioral adjustment by comparing a changed difference between the first delta and the second delta and update a learning model used to determine the behavioral adjustment based on the determined success.  
However, Pettinelli et al. teach a system in the same field of endeavor (Abstract), where it teaches a learning model that employs suggestion or recommendation for the next action based on the difference between the current interaction and desired interaction and with the behavioral model/HMM/influence model as shown in Fig. 5 and described in [0069]-[0071]. Similar model is shown in Fig. 4 and described in [0066]-[0067] which is incorporated with the machine-learning model of Fig. 5.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Shaburov et al’s invention of emotive state recognition of users in a workforce to include Pettinelli et al's usage of machine learning model, because it helps the system attaining higher cohesiveness among the agents in a network while dealing with the customers (Pettinelli et al.; [0074]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Moudy et al. (US Pat 9,336,268 B1).

19 (Original), Pranger et al., Kim et al., Shaburov et al. and Chandrasekaran et al. teach the system of claim 18, wherein: 
the comparing results in a value (Pranger et al.; [0060], L1-10; [0066], L1-10; It is understood from these disclosures that the comparison results in discrete values).
Although, Pranger et al., in [0066]), teach threshold based emotive suggestion, but it does not explicitly teach suggesting a first behavioral adjustment when the value is in a first range; and suggesting a second behavioral adjustment when the value is in a second range.  
However, Moudy et al. teach a system in the same field of endeavor (Abstract) where it teaches suggesting a first behavioral adjustment when the value is in a first range; and suggesting a second behavioral adjustment when the value is in a second range (Moudy et al.; Col 48, L48-63; it teaches multiple thresholds, meaning multiple value ranges, based on which the system suggests different adjustment in emotion to the users).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Shaburov et al’s invention of emotive state recognition of users in a workforce to include Moudy et al's usage of multiple thresholds based suggestion, because it helps identifying positive or negative trends or recent changes in a user sentiment within the eLearning system (Moudy et al.; Col 49, L1-10).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pranger et al. (US PGPub 2019/0251359 A1) (Inventive concept disclosed in Provisional Application 62/629,670 dated 02/12/2018) in view of Kim et al. (US PGPub 2018/0114057 A1), Shaburov et al. (US PGPub 2015/0193718 A1), Chandrasekaran et al. (US PGPub 2014/0278455 A1) (Disclosed in IDS) and further in view of Pettinelli et al. (US PGPub 2005/0246165 A1) (Disclosed in IDS).

Regarding claim 20 (Original), Pranger et al., Kim et al., Shaburov et al. and Chandrasekaran et al. teach the system of claim 18.
Although, Shaburov et al. teach a machine learning model which gets updated each time a new example (audio/visual) comes up as described in [0101] and [0112], but it does not explicitly teach to determine a success of the suggested behavioral adjustment and update a learning model based on the determined success.
However, Pettinelli et al. teach a system in the same field of endeavor (Abstract), where it teaches a learning model that employs suggestion or recommendation for the next action based on the difference between the current interaction and desired interaction and with the behavioral model/HMM/influence model as shown in Fig. 5 and described in [0069]-[0071]. Similar model is shown in Fig. 4 and described in [0066]-[0067] which is incorporated with the machine-learning model of Fig. 5.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Pranger et al’s invention of emotive state determination of users participating in a video conference and Shaburov et al’s invention of emotive state recognition of users in a workforce to include Pettinelli et al's usage of machine learning model, because it helps the system attaining higher cohesiveness among the agents in a network while dealing with the customers (Pettinelli et al.; [0074]).

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are either not persuasive or moot in view of new grounds of rejection. 

The Applicant in P13-17 of the remark section argues regarding the rejection of claim 1 under 35 USC 103, by primarily stating that Pranger et al. or Shaburov et al. fail to teach that there is generation of the reference or baseline emotive state of the user, but rather teach comparing the current emotive state against a stored facial expression. However, the Examiner, without conceding the argument previously set forth in view of Pranger et al. and Shaburov et al., brings in a new reference of Kim et al. which clearly and explicitly teach the generation of the reference facial expression in recognizing the face of the user as cited in the rejection section of claim 1 of the current Office Action, and therefore the Applicant’s argument is moot in view of new grounds of rejection.

The Applicant in P17-18 of the remark section also argues regarding the rejection of claim 1 amended limitation from now cancelled claim 21, by stating that “the rejection of claim 1 should also be withdrawn because the cited art does not teach “providing a field in the user interface of the current video conference that permits a user to provide input to opt-in and opt-out of the suggesting.” This feature was previously recited in claim 21, which was rejected under §103 in view of Pranger, Shaburov, and Chandrasekaran. To the extent that the Examiner might consider applying the previous rejection of claim 21 to claim 1 as amended herein, Applicant submits that the rejection is inappropriate for the following reasons. In the rejection of claim 21, the Examiner asserts that “Chandrasekaran teaches an option for participants to opt-out of the system if they prefer to (Chandrasekaran et al.; [0312]) through an user interface Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983). Moreover, while Chandrasekaran teaches an opt in and opt out functionality, Chandrasekaran does not teach providing input to opt-in and opt-out of suggesting. None of the applied reference teaches providing input to opt-in and opt-out of any type of suggesting”.
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the primary reference of Pranger et al., in [0063]-[0066] and shown in Figs. 3, 4A-C, teach that the emotive recognition and feedback system 104 performs an analysis step in 308 based on the emotive states of both the clients and sends out a feedback to first client at step 310 with appropriate support suggestion to modify the emotive state as described in [0060], L15-27. Regarding the opt-in, opt-out provision of the user for participating in receiving suggestion from Pranger et al. What Pranger et al. is missing is a mere user GUI that will let the user choose one of two options: opt-in and opt-out. What the user may opt-in to or opt-out of (here suggestion), is the mere usage of the mechanism, and therefore does not carry any patentable weights. Therefore, the teaching of Chandrasekaran et al., having a user GUI as shown in Fig. 11, reference numeral 1118, and a mechanism of opting-in to or opting-out of participating in an event that may potentially compromise the user’s privacy as described in [0312], is sufficient to mitigate the lack thereof in the primary reference of Pranger et al. in claim 1 rejection. Therefore, the Examiner believes the usage of the reference of Chandrasekaran et al. is valid and appropriate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Honest signals in video conferencing” - Byungki Byun, Anurag Awasthi, Philip A. Chou, Ashish Kapoor, Bongshin Lee, Mary Czerwinski; 2011 IEEE International Conference on Multimedia and Expo; 11-15 July 2011.
2. “REAL TIME BIOMETRIC RECORDING, INFORMATION ANALYTICS AND MONITORING SYSTEMS FOR BEHAVIORAL HEALTH MANAGEMENT” – Rau et al., US PGPub 2016/0022193 A1.
3. “ADAPTIVE FACIAL EXPRESSION CALIBRATION” – Du et al., US PGPub 2014/0267413 A1.
4. “RECORDING VIDEO OF AN OPERATOR AND A SURROUNDING VISUAL FIELD” – Julian et al., WO 2018/039646 A1.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485